Judgment of the County Court of Westchester County, convicting the defendant of the crime of robbery in the third degree upon his plea of guilty, and sentencing him to State’s prison under an indeterminate sentence of not less than five years nor more than ten years, and an additional term of not less than five years nor more than ten years, under section 1944 of the Penal Law, as an occupant of an automobile used in the commission of the crime, in which he admitted that he rode to and from the place of the robbery with other indicted defendants, unanimously affirmed. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.